DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JUDE CHARLES,
                             Appellant,

                                    v.

       GREGORY TONY, as Sheriff of Broward County, Florida,
                          Appellee.

                               No. 4D21-33

                         [December 16, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE
2019017156.

    Eric Rudenberg of Rudenberg & Glasser, P.A., Fort Lauderdale,
for appellant.

  Kristin G. MacKenzie, Assistant General Counsel, Broward County
Sheriff’s Office, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.